Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/279780 application filed 3/25/2021.  
Claims 1-33 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 3/25/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 3/25/2021 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-33 are rejected under 103(a) as being obvious over SWENSEN ET AL. (US PG PUB 20160082446) in view of CHEN ET AL. (WO2017166920; (10/5/2017)) and SAKAGUCHI ET AL. (US PG PUB 20160160141), and as evidence by WEN ET AL. (US 5379902) and ABBOTT (US PG PUB 20180362870) in their entirety.  Hereby referred to as SWENSEN, CHEN, SAKAGUCHI, WEN and ABBOTT.
Regarding claims 1-33:
SWENSEN teaches in the examples and tables 2A, 2D and 4, a process for purifying coal fines, which comprises a size reduction step such as high shear mixing (example 2) or milling (example 3) to provide particles with a size of 500 μm or less (see example 6, table 2A), followed by one or more froth flotation stages (examples 4-13) to separate the hydrocarbonaceous material (coal particles) associated with the froth from mineral (ash-containing) matter remaining in the sediment, providing counter-current washing of the coal froth in the flotation cell with water (example 14) and dewatering the coal froth (example 15 para [0176]). 
SWENSEN teaches that the purified coal particles in the froth may have a low ash content (as low as 2.37 wt% in table 4). They may have a largest particle size of 100 μm or less (see table 
SWENSEN does not teach wherein at least about 90% by volume (%vol) of the solid particles are no greater than about 500 um in diameter, however it is within the scope of SWENSEN as taught by CHEN.
CHEN discloses in para [0012], claims 1-2, examples 4-5, the provision of pulverized coal having at least 90 wt% of particles with a size up to 80 µm, which is combined with a solid coal feedstock in order to create a combined solid-solid blend, which is briquetted. The briquettes are crushed to provide coarser particles, which form the solid coal feedstock used in the step of combining. The coal samples used in the examples have a low ash content and can be considered relatively pure. Para. [0012] discloses that the starting materials are preferably purified prior to use to obtain such low ash content.
SWENSEN does not teach the ash content, or the chlorine content, or combining the purified coal composition with a solid coal feedstock, in order to create a combined solid-solid blend upgraded coal product, however it is within the scope of SWENSEN as taught by SAKAGUCHI and as evident by WEN and ABBOTT.
SAKAGUCHI teaches a method of producing an upgraded coal, by pulverizing raw coal feedstock, e.g. low-grade coal, to a small particle size such as less than 200 mesh (less than 74 μm), performing a dry de-ashing treatment, dividing the de-ashed coal, performing a pyrolysis step one of the fractions of the coal, and mixing the deashed pulverized coal and the de-ashed and pyrolyzed 
SWENSEN, CHEN and SAKAGUCHI teaches the process for upgrading of a coal product; however they do not explicitly teach that the process contains sulfur and chlorine; but it is within the scope of SWENSEN, CHEN and SAKAGUCHI as evident by WEN teachings that it is known in the art that a wide range of coal which has an ash content between 0-30, also has an ash content from 0-8 (col.3 ln 50-53); and ABBOTT teachings that it is known in the art for refined coal to have a chlorine content of 48.8 ug/g (para [0169]).
It would have been obvious to one of ordinary skill in the art to modify the invention of SWENSEN by incorporating the solid properties of CHEN, and the blending properties of SAKAGUCHI; and the motivation is taught by SWENSEN in para [0023] that it would be a significant advancement in the art to provide an efficient process to separate fine coal particles from ash-forming component particles, thereby eliminating an environmental hazard and creating a commercially valuable coal product.
Regarding wherein the pellets comprise total sulphur contents amounting to at most the native organic sulphur content plus no more than 0.5 %m of the total product of additional mineral sulphur; modified SWENSEN in view of CHEN, SAKAGUCHI, and as evident by WEN and ABBOTT clearly discloses the processes for upgrading of a coal product with said limitations.  It is noted that a mere recitation of said limitation, no distinction is seen to exist therefore does not impart patentability when no unexpected result is obtained. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats.  (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486   Furthermore, "[l]n considering the disclosure of a reference, it is proper to take into account not only specific 
Lastly, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985).  In view of the teachings as set forth above, it is the examiners position that the references reasonably teach or suggest the limitations of the rejected claims; and Applicants have not establish evidence otherwise or evidence of criticality and they have not shown that any additional methods would be expected to not be of similar processes to the evidence of record.
Again, WEN and ABBOTT are considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771